DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 3, the claim reads “an area of the identification resin in a direction of a thickness of a substrate is less than 1.7 mm2” [lines 1-2]. This limitation is generally indefinite, failing to conform with current US practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Therefore, the claim is unclear. For the purposes of prosecution, and with reference to the applicant’s initial disclosure, it will be assumed this requires an area of the identification resin when viewed from an arbitrary direction be less than or equal to 1.7 mm2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (USPN 6,320,331) in view of Makino et al. (US PGPUB 2011/0249106).
In regards to Claim 1, Mikami discloses an imaging module comprising: 
an imaging element [10, 12, Fig.2, para.36-38] comprising: a light receiving surface [f1, Fig.2, para.37]; an electrode surface [f2, Fig.2, para.37] on a side opposite to the light receiving surface; and imaging element electrodes [12, Fig.2, para.37-38] disposed on the electrode surface; 
a substrate [20-23, 31, 33, Fig.2] comprising: a first surface [f6, Fig.2, para.39]; a second surface [f7, Fig.2, para.39] on a side opposite to the first surface; and a first end surface [f3, Fig.2, para.38] facing the electrode surface; 
a cable portion [40, Fig.2, para.39, 41] comprising a conductor [proximal portion of 41, Fig.2, para.39] electrically connected to the substrate via a wire [distal portion of 41 soldered to 34, Fig.2, para.39] on the substrate; 
a sealing resin [50, Figs.2-3, para.42] that covers at least the first surface and the second surface; and 
an identification resin [any arbitrary portion of a surface of the sealing resin, Figs.2-3] attached to a portion of the sealing resin on the first surface or a portion of the sealing resin on the second surface.
However, Mikami does not positively teach that the conductor is electrically connected to the imaging element electrodes via the wire. 
	Makino teaches an imaging module [1e, Fig.11] having an imaging element [10, Fig.11, para.80] comprising a light receiving surface [11, Fig.11, para.43], an electrode surface [15, Fig.11, para.43, 81] on a side opposite to the light receiving surface and imaging element electrodes [13a, Fig.11, para.81-84] disposed on the electrode surface; 
	a substrate [20, 30, 35, Fig.11, para.80-86] comprising a first surface [‘left’ inner surface bonding to wire of 38, Fig.11] and a second surface [‘right’ inner surface bonding to wire of 38, Fig.11] on a side opposite to the first surface, and a first end surface [‘top’ surface of 30x, Fig.11, para.85] facing the electrode surface; 
	a cable portion [38, Fig.11, para.42] comprising a conductor [proximal portions of 37 within the shielding, Figs.11-12, para.44] electrically connected [31a, 35, Fig.11, para.84] to the imaging element electrodes via a wire [distal portions of 37, Figs.11-12, para.44] on the substrate. 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the substrate disclosed by Mikami such that the conductor is electrically connected to the imaging element electrodes via the in accordance with the teachings of Makino. This would be done for the predictable result of transmitting image signals from the imaging module over the cable portion. 
In regards to claim 2, Mikami in view of Makino teaches the imaging module according to claim 1, however does not positively teach wherein the identification resin is an ultraviolet curable resin.
Makino further teaches wherein analogous sealing resin [60, Fig.11, para.87] may be ultraviolet curable resin [para.87]. 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the sealing resin taught by Mikami in view of Makino to be an ultraviolet curable resin in accordance with the teachings of Makino. This would be done for the predictable result of curing of the resin when demanded during assembly. 
This would create a device where the identification resin is an ultraviolet curable resin, as the identification resin may be an arbitrary portion of an outside of the sealing resin (see the rejection of claim 1 hereinabove). 
In regards to claim 3, Mikami in view of Makino teaches the imaging module according to claim 1, wherein an area of the identification resin in a direction of a thickness of the substrate is 1.7 mm2 or less [as the identification resin may be an arbitrary portion of an outside of the sealing resin, this much area may be designated as the identification resin].
In regards to claim 4, Mikami in view of Makino teaches the imaging module according to claim 1, wherein the cable portion comprises a coaxial cable [Mikami: 40, Figs.2-3, para.36].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyashita et al. (USPN 6,567,115)
Ichihashi (US PGPUB 2009/0198106) 
Takahashi et al. (US PGPUB 2015/0190039)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795